Citation Nr: 1341316	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-37 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability other than service-connected anxiety disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for a service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1965 to November 1967, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared at a Travel Board hearing in August 2013.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for an acquired psychiatric disability other than anxiety (to include PTSD) and for a higher initial rating for service-connected anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disability other than service-connected anxiety disorder, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for an acquired psychiatric disability other than anxiety disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than service-connected anxiety disorder.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development with respect to VA's duty to notify and assist is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis-New and Material Evidence

The Veteran's initial claim for psychiatric symptoms was posited as a claim for service connection for PTSD.  In a May 2008 rating action that was unappealed, the RO denied service connection as no current diagnosis of PTSD was shown by the record.  The decision is final.  

The Veteran came forth with his current claim to reopen, and in a January 2010 RO decision, service connection was awarded for anxiety, noted to be claimed as PTSD.  In this rating decision, PTSD was specifically excluded from the service-connected disability picture, and the Veteran took exception to this by filing a notice of disagreement.  Specifically, he contends that in addition to service connection for anxiety being warranted, that he should not have been denied the PTSD (and, by operation of jurisprudential precedent, any other psychiatric manifestations not attributable to service-connected anxiety disorder) in the 2010 rating action.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  He states that new and material evidence does exist so as to show a diagnosis of PTSD that is attributable to his combat service in the Marine Corps, and that as such, his petition to reopen a claim for entitlement to service connection for a non-anxiety acquired psychiatric disorder, to include PTSD, should be granted.  The Board agrees.  

The Veteran was denied benefits in the last final rating decision of May 2008 on the basis of there being no diagnosis of PTSD.  Subsequent to this action, and submitted with the petition to reopen, are numerous VA and private treatment record which document, at least ostensibly, a diagnosis of PTSD.  Of particular note is an August 2008 private psychologist's report, submitted in connection with the claim to reopen in November 2009.  The Veteran was diagnosed at that time with PTSD as linked to combat service by this private clinician.  While subsequent VA assessments have both shown and not shown indica of PTSD, and have raised some questions as to the Veteran's credibility, for the purposes of reopening only, the evidence is probative to show that there is a potential diagnosis of PTSD.  As this evidence is new, in that it was not of record at the time of the 2008 denial, and as it is material, in that it addresses an unestablished fact necessary to substantiate the claim for service connection, the claim will be reopened.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability other than service-connected anxiety disorder, to include PTSD, is reopened; to that extent only, the appeal is granted.  


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder other than his service-connected anxiety, and he further contends that the service-connected anxiety disorder is more severe than what is currently evaluated by the 30 percent initial rating.  

As noted, the Veteran was assessed with PTSD in August 2008, and a subsequent assessment by a VA psychiatrist, dated in November 2011, also included an assessment of this disorder.  However, at several VA examinations, the Veteran was specifically found to not meet the criteria for a diagnosis of PTSD, with the service-connected anxiety disorder being assessed in January 2010.  This examiner stated that the assessment of PTSD in August 2008 was not done using the correct testing methodology when an addendum opinion was entered in June 2010.  

Subsequent to this, however, the Veteran was assessed as having PTSD by a VA psychiatrist in July 2010.  However, following this assessment, the Veteran was examined in October 2010, where malingering was assessed with respect to the Veteran's description of PTSD symptoms.  The Board notes that this is the first time such an assessment has been made, and that previous medical examination reports were able to diagnose the Veteran as having a psychiatric disability irrespective of malingering.  The Veteran has recently submitted a private statement from a psychiatrist, dated in September 2013, showing medication prescription for PTSD symptoms (with no specific mention as to if the diagnostic criteria for PTSD has been met).  The Veteran has not been afforded a VA examination for over three years.  

Essentially, the record is very confusing with respect to what psychiatric diagnoses are currently present outside of service-connected anxiety.  With regard to the anxiety, it is also confusing as to what symptoms are attributable to that specific diagnostic entity (and hence, it is difficult to ascertain the current level of severity of that service-connected condition).  

It is noted that in addition to confusion over PTSD, the Veteran has experienced a cerebrovascular accident (CVA) in the recent past and has been assessed as having both mood disorder and depression.  Further, no opinion has been offered to suggest if service-connected anxiety, irrespective of combat or other service factors, has itself caused or aggravated an additional psychiatric disability beyond the natural course of the disease process.  Due to the close overlap in symptoms, such an issue is necessarily raised by the record, and must be addressed prior to adjudication of the claim.  

Essentially, it would be most helpful if the Veteran could be afforded a new, comprehensive VA examination, both for the purposes of determining the nature and etiology of what psychiatric pathology outside of service-connected anxiety is present, and also in determining, to the extent possible, the level of severity of the service-connected anxiety disorder.  The Veteran should cooperate with VA examiners to the full extent possible, and is to be reminded that any failure to do so on his part could weigh against his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).   

In this regard, it is noted that the Veteran was awarded disability retirement benefits from the Federal Railroad Retirement Fund, and that there is also a history of disability (i.e. non-age-related) payment of benefits from the Social Security Administration (SSA).  While the award letters from these federal agencies were submitted by the Veteran, the medical records used in concert with such determinations have yet to be associated with the claims file.  As all relevant Federal records are deemed constructively part of the claims file, even if not physically present, the RO must attempt to obtain them prior to further consideration of this appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, secure the Veteran's records from SSA and the Federal Railroad Retirement Fund.  Should no records be available, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA psychiatric disability for the purposes of determining what, if any, psychiatric disability, including alleged PTSD, is present in the Veteran outside of the service-connected anxiety disorder.  To that extent, the examiner should opine as to if it is at least as likely as not (50 percent probability or greater) that any non-anxiety psychiatric disorder is present, to include PTSD, and if so, if it is at least as likely as not that any such disability had causal origins in service, to include as a result of combat service in Vietnam.  Also, the examiner should note as to if any non-anxiety acquired psychiatric disorder was caused, or aggravated beyond the natural course of the disease process, by the service-connected anxiety disorder.  Lastly, the examiner should determine what symptoms are specifically attributable to anxiety pathology, and what are assignable to other diagnostic entities.  To the extent possible, the examiner should comment on the current severity of symptoms directly attributable to the service-connected anxiety disorder.  Rationales should accompany all conclusions reached in the opinion, and the examiner should specifically comment on the Veteran's cooperation and effort during the examination. 

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits and on the claim for a higher initial rating.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


